



Execution Version
FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April
22, 2016, is made by and among INDIANAPOLIS POWER & LIGHT COMPANY, an Indiana
corporation (the “Borrower”), the lenders listed on the signature pages hereof
(the “Lenders”), FIFTH THIRD BANK, as documentation agent and U.S. BANK NATIONAL
ASSOCIATION, as administrative agent for the Lenders (the “Administrative
Agent”) under the Credit Agreement referred to below:
WlTNESSETH:
WHEREAS, the Borrower, the Lenders, the agents and the Administrative Agent
entered into the Credit Agreement dated as of October 16, 2015 (the “Credit
Agreement”), pursuant to which the Lenders have extended credit to the Borrower;
and
WHEREAS, the Borrower has requested that the Lenders modify the method used to
determine the Applicable Margin on the pricing grid of the Credit Agreement
based upon the senior unsecured long-term debt ratings of the Borrower; and
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Credit Agreement.
NOW, THEREFORE, in consideration of their mutual covenants and agreements
hereafter set forth, and intending to be legally bound, the parties hereto agree
as follows:
ARTICLE I


Section 1.1    Section 1.1 [Certain Definitions] of the Credit Agreement shall
be amended to insert the following new definitions in the appropriate
alphabetical order therein:
“First Amendment shall mean that certain First Amendment to Credit Agreement,
dated as of April 22, 2016, among Borrower, the Lenders and Administrative
Agent.”


“First Amendment Effective Date shall mean the date that each of the conditions
set forth in Section 2.3 of the First Amendment has been satisfied to the
satisfaction of the Administrative Agent.”


Section 1.2    Amendment to Schedule 1.1(A). Schedule 1.1(A) [Pricing Grid –
Variable Pricing and Fees Based on Borrower’s Rating] to the Credit Agreement is
hereby amended and restated to read as set forth on the Schedule attached to
this Amendment bearing such name and numerical reference.
ARTICLE II
    





--------------------------------------------------------------------------------





Section 2.1    No Other Amendments. Except as amended hereby, the terms and
provisions of the Credit Agreement remain unchanged, are and shall remain in
full force and effect unless and until modified or amended in writing in
accordance with their terms, and are hereby ratified and confirmed. Except as
expressly provided herein, this Amendment shall not constitute an amendment,
waiver, consent or release with respect to any provision of any Loan Document, a
waiver of any Potential Default or Event of Default under any Loan Document, or
a waiver or release of any of the Lenders’ or Administrative Agent’s rights and
remedies (all of which are hereby reserved).
Section 2.2    Representations and Warranties. The Borrower hereby represents
and warrants to the Lenders and the Administrative Agent that the
representations and warranties set forth in Article 6 of the Credit Agreement,
are true and correct on and as of the date hereof (except for any representation
or warranty which was expressly limited to an earlier date, in which case such
representation and warranty shall be true and correct on and as of such date),
and that no Event of Default, or Potential Default, has occurred or is
continuing or exists on or as of the date hereof.
Section 2.3    Conditions to Effectiveness. This Amendment shall become
effective on the First Amendment Effective Date upon execution and delivery to
the Administrative Agent hereof by the Borrower, all of the Lenders and the
Administrative Agent and the satisfaction of the following conditions
precedents:
(a)    Execution and Delivery of Amendment. The Borrower, the Lenders, and the
Administrative Agent shall have executed and delivered this Amendment to the
Administrative Agent, and all other documentation necessary for effectiveness of
this Amendment shall have been executed and delivered all to the satisfaction of
the Administrative Agent.
(b)    Consents. All material consents required to effectuate the transactions
contemplated by this Amendment and the other Loan Documents and shall have been
obtained.
(c)    Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Amendment and the other Loan Documents shall
be in form and substance reasonably satisfactory to the Administrative Agent and
counsel for the Administrative Agent, and the Administrative Agent shall have
received all such other counterpart originals or certified or other copies of
such documents and proceedings in connection with such transactions, in form and
substance satisfactory to the Administrative Agent and its counsel, as the
Administrative Agent or its counsel may reasonably request.
Section 2.4    Miscellaneous.
(a)    This Amendment shall become effective as provided in Section 2.3.


- 2 -

--------------------------------------------------------------------------------





(b)    The Credit Agreement, as amended by this Amendment, is in all respects
ratified, approved and confirmed, and shall, as so amended, remain in full force
and effect. From and after the date that the amendments herein described take
effect, all reference to the “Agreement” in the Credit Agreement and in the
other Loan Documents, shall be deemed to be references to the Credit Agreement
as amended by this Amendment.
(c)    This Amendment shall be deemed to be a contract under the laws of the
State of Indiana, and for all purposes shall be governed by, construed and
enforced in accordance with the laws of said State.
(d)    This Amendment may be executed in any number of counterparts by the
different parties hereto on separate counterparts. Each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one in the same instrument.
(e)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the date of this Amendment, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Credit Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(f)    This Amendment amends the Credit Agreement, but is not intended to
constitute, and does not constitute, a novation of the Obligations of the
Borrower under the Credit Agreement or any other Loan Document.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


- 3 -

--------------------------------------------------------------------------------





[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
BORROWER:
INDIANAPOLIS POWER & LIGHT COMPANY
By:    
Connie R. Horwitz
Assistant Treasurer






- 4 -

--------------------------------------------------------------------------------








[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]


U.S. BANK NATIONAL ASSOCIATION, individually and as Administrative Agent
By:    
Name:
Title:
      







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]


FIFTH THIRD BANK, individually and as Documentation Agent


By:    
Name:
Title:
     
      







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]


PNC BANK, NATIONAL ASSOCIATION
By:    
Name:
Title:
     
      







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]


BMO HARRIS BANK N.A.
By:    
Name:
Title:





--------------------------------------------------------------------------------







SCHEDULE 1.1(A)
PRICING GRID--
VARIABLE PRICING AND FEES BASED ON BORROWER’S RATING
The “Applicable Margin”, and “Applicable Commitment Fee Rate” for any day are
the respective rates per annum set forth below corresponding to the Status that
exists on such day:
Level
Borrower’s Rating
(Fitch/Moody’s/S&P)
Applicable
Margin for LIBOR Loan


Applicable Margin for Base Rate Loan
Applicable Commitment Fee Rate
1
≥ A-/A3/A-
0.750%
0.000%
0.125%
2
≥ BBB+/Baa1/BBB+
0.875%
0.000%
0.150%
3
≥ BBB/Baa2/BBB
1.000%
0.000%
0.175%
4
≥ BBB-/Baa3/BBB-
1.250%
0.250%
0.200%
5
≥ BB+/Ba1/BB+
1.625%
0.625%
0.250%
6
< BB+/Ba1/BB+
1.875%
0.875%
0.300%



For purposes of this Schedule, the following terms have the following meanings:
“Fitch” means Fitch, Inc.
“Fitch Rating” means the rating assigned to the senior unsecured long-term debt
securities of the Borrower without third-party credit enhancement, and any
rating assigned to any other debt security of Fitch shall be disregarded. If
Fitch does not maintain a senior unsecured debt rating for the Borrower, “Fitch
Rating” shall mean the corporate credit rating assigned by Fitch to the
Borrower. The rating in effect on any date is that in effect on the close of
business on such date.
“Moody’s” means Moody’s Investors Service, Inc.
“Moody’s Rating” means the rating assigned to the senior unsecured long-term
debt securities of the Borrower without third-party credit enhancement, and any
rating assigned to any other debt security of the Borrower shall be disregarded.
If Moody’s does not maintain a senior unsecured debt rating for the Borrower,
“Moody’s Rating” shall mean the corporate credit rating assigned by Moody’s to
the Borrower. The rating in effect on any date is that in effect on the close of
business on such date.
“Rating” means a Fitch Rating, Moody’s Rating or S&P Rating, as appropriate.
“Rating Agency” means Fitch, Moody’s or S&P, as appropriate.
“S&P” means Standard & Poor’s Ratings Group.





--------------------------------------------------------------------------------





“S&P Rating” means the rating assigned to the senior unsecured long-term debt
securities of the Borrower without third-party credit enhancement, and any
rating assigned to any other debt security of the Borrower shall be disregarded.
If S&P does not maintain a senior unsecured debt rating for the Borrower, “S&P
Rating” shall mean the corporate credit rating assigned by S&P to the Borrower.
The rating in effect on any date is that in effect on the close of business on
such date.
“Status” refers to the determination of which of Level 1 Status, Level 2 Status,
Level 3 Status, Level 4 Status, Level 5 Status or Level 6 Status exists at any
date.
For purposes of the foregoing, (a) if no Rating Agency shall have in effect a
Rating, the Applicable Margin and the Applicable Commitment Fee Rate will be set
in accordance with Level 6; (b) if only one Rating Agency shall have in effect a
Rating, the Applicable Margin and the Applicable Commitment Fee Rate shall be
determined by reference to the available Rating; (c) if only two of the Rating
Agencies have in effect a Rating and such Ratings shall fall within different
levels, the Applicable Margin and the Applicable Commitment Fee Rate shall be
based upon the higher Rating unless such Ratings differ by two or more levels,
in which case the applicable level will be deemed to be one level below the
higher of such levels; (d) if the Ratings shall fall within three different
levels, then the Applicable Margin and the Applicable Commitment Fee Rate shall
be based upon one level above the mid-point between the highest and lowest
Rating (or if such calculation does not yield an exact mid-point Rating, the
higher of the two intermediate mid-point Ratings); (e) In the case where two of
the ratings are in the equivalent rating category (the "Majority Rating") and
the third rating is not, (i) if the third rating is no more than one rating
category different from the Majority Rating, the Applicable Margin and the
Applicable Commitment Fee Rate corresponding to the rating category of the
Majority Rating will apply; (ii) if the third rating is two or more rating
categories higher than the Majority Rating, the Applicable Margin and the
Applicable Commitment Fee Rate for the rating one rating category higher than
the Majority Rating will apply; and (iii) if the third rating is two or more
rating categories lower than the Majority Rating, the Applicable Margin and the
Applicable Commitment Fee Rate for the rating one rating category lower than the
Majority Rating will apply; (f) if any Rating shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the Rating Agency making such change.



